 1   ROTHNER, SEGALL & GREENSTONE
     ANTHONY R. SEGALL (CSB No. 101340)
 2   E-Mail: asegall@rsglabor.com
     MICHELE SHERER ANCHETA (CSB No. 192039)
 3   E-Mail: mancheta@rsglabor.com
     510 South Marengo Avenue
 4   Pasadena, California 91101-3115
     Telephone: (626) 796-7555
 5   Facsimile: (626) 577-0124
 6   Attorneys for Plaintiffs
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11
     ANA M. HANSON, for and on behalf of          CASE NO. 8:19-cv-01787-JVS (KESx)
12   Southern California Painting & Drywall
     Industries Health & Welfare Fund,            Hon. James V. Selna
13   Southern California Painting and
     Decorating Labor Management
14   Cooperation Committee Trust Fund, and
     Southern California Painting & Drywall       JUDGMENT
15   Industries Apprenticeship Trust Fund; and
     TIM D. MAITLAND, for and on behalf
16   of International Painters and Allied         DATE: January 27, 2020
     Trades Industry Pension Fund, Finishing      TIME: 1:30 p.m.
17   Trades Institute, and Painters and Allied    CTRM: 10 C
     Trades Labor Management Cooperation
18   Initiative ("IUPAT Industry Pension
     Funds"),
19
                        Plaintiffs,
20
           v.
21
     JOHN JORY CORPORATION;
22   JOHN HAMPTON JORY, an individual;
     and DOES 1-10, inclusive,
23
                        Defendants.
24
25
26         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
27         That Defendants John Jory Corporation and John Hampton Jory, jointly and
28   severally, shall immediately pay delinquent contributions to the Southern
                                              1
 1   California Painting & Drywall Industries Trust Funds for the months of February,
 2   March and April 2019, in the amount of $93,495.35, liquidated damages of
 3   $27,490.43 interest on the unpaid contributions of $1,620.45 and attorneys’ fees of
 4   $7,500.00 for a total due and owing of $130,106.83.
 5
 6
 7   DATED: March 12, 2020                 ______________________
                                                Honorable James V. Selna
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
